Confidential

Exhibit 10.6
as filed with
10-Q
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
Confidential
EXHIBIT 10.6

 
 
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SERVICES
AGREEMENT
 
This FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED SERVICES AGREEMENT (this
“Amendment”) is made effective as of March 30, 2010 (the “First Amendment
Effective Date”) by and between DIRECTV, Inc., a California corporation
(“DIRECTV”), and TiVo Inc., a Delaware corporation (“TiVo”) (collectively, the
“Parties”).
 
Recitals
 
Whereas, the Parties entered into that certain Second Amended and Restated
Services Agreement having an effective date of September 2, 2008 (the “Services
Agreement”);
 
Whereas, the Parties wish to amend certain provisions in the Services Agreement
and set forth additional understandings related thereto.
 
Now, Therefore, the Parties agree as follows:
 
Agreement
 
Unless stated otherwise, capitalized terms used herein shall have the meanings
set forth in the Services Agreement.
 
1.
DIRECTV's TiVoVision Use. Section 2.3(a) of the Services Agreement is hereby
deleted and replaced in its entirety with the following:

 
“(a)    DIRECTV's TiVoVision Use. DIRECTV may use the Authoring Tools to create
and distribute TiVoVision to Combination Receivers (such use, “DIRECTV's
TiVoVision Use”); provided, however, that DIRECTV may not use the Authoring
Tools to create or distribute Program Placements for Legacy Combination
Receivers until the expiration of the Launch Period and the Program Placement
Development Period. The period commencing with the expiration of the Launch
Period and ending on the latter of (i) the date that TiVo enables DIRECTV to use
the Authoring Tools to create or distribute Program Placements for Legacy
Combination Receivers as provided for herein or (ii) July 31, 2011 shall be
referred to herein as the “Program Placement Development Period.” For clarity,
DIRECTV may use the Authoring Tools to create or distribute Program Placements
for DIRECTV TE Receivers at such time as DIRECTV determines and without further
agreement required by TiVo. Any revenue actually received by DIRECTV resulting
from DIRECTV's TiVoVision Use will be retained by DIRECTV solely and will not be
subject to a revenue share with TiVo.”
 
2.
Revenue Share for Program Placements. Section 2.3(c)(i) of the Services
Agreement


 

--------------------------------------------------------------------------------

Confidential

is hereby deleted and replaced in its entirety with the following:
 
“(i) In addition to the TiVo Hard Disk Allocation, [*], DIRECTV shall allocate
in each Combination Receiver [*] in such Combination Receiver (assuming use of
the best recording quality setting for such Combination Receiver) without regard
to the standards or technology employed by or used in such Combination Receiver.
Such additional allocation shall be referred to as the “Program Placement
Allocation” for each such Combination Receiver. Without limiting TiVo's right to
distribute TiVoVision (including, but not limited to, distribution of Program
Placements) to the Hard Disk Allocation of each Combination Receiver, during the
Launch Period, the Program Placement Allocation will be allocated for TiVo's
distribution of Program Placements to Combination Receivers subject to the
terms, conditions and restrictions applicable to TiVo's TiVoVision Use
including, but not limited to, the terms, conditions and restrictions set forth
in Section 2.3(b) above. Notwithstanding the foregoing, during the [*], (i)
DIRECTV will [*] the Program Placement Allocation for TiVo's use and (ii)
subject to technical feasibility, DIRECTV and TiVo will use commercially
reasonable efforts to make excess capacity within the Program Placement
Allocation available for TiVo's distribution of Program Placements solely to the
extent that such excess capacity is not immaterial and is sufficiently
persistent to provide commercial value. Except as expressly agreed by the
parties in writing, all rights and obligations of the parties with respect to
the Program Placement Allocation shall terminate at the expiration of the Launch
Period.
 
3.
Revenue Share for Program Placements. Section 2.3(i) of the Services Agreement
is hereby deleted and replaced in its entirety with the following:

 
“(i)    Revenue Share for Program Placements. Notwithstanding anything in
Section 2.3(b) to the contrary, during the Launch Period, TiVo will share
revenue resulting from Program Placements distributed to the Program Placement
Allocation of Combination Receivers as set forth on Exhibit D hereto. TiVo will
pay DIRECTV such amounts quarterly by check or wire transfer with payment for a
particular calendar quarter due 45 days after such calendar quarter. TiVo will
include with such payment a report setting forth the Program Placements that
were distributed during the applicable calendar quarter to the Program Placement
Allocation and the Net Revenue (including a detailed list of all duties, taxes,
expenses and commissions that were deducted from gross revenue to calculate Net
Revenue, as defined in Exhibit D) associated therewith. [*]. The obligations set
forth in this Section 2.3(i) will expire upon expiration of the Program
Placement Development Period, except for outstanding payment obligations as of
such date.”
  
4.
Effect of Amendment; Counterparts. Except as expressly modified herein, all
other terms and condition of the Services Agreement shall remain in full force
and effect. This Third Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same original.

 
 
[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
 

 

--------------------------------------------------------------------------------

Confidential

 
In Witness Whereof, TiVo and DIRECTV have duly executed this Amendment by their
respective duly authorized officers.
 
TiVo Inc.                    DIRECTV, Inc.
 
By:    /s/ Dani Grindlinger            By:    /s/ Derek Chang            
 
Name:    Dani Grindlinger            Name:    Derek Chang            
 
Title:    Director, Product Mgmt        Title:    EVP, Programming
Acquisition    
 
Date:     6/1/2010                Date:     5/4/2010            
 

 